JOSEPH J. MULLINS, Retired Circuit Judge.
The record in this case contains three cases. The appellant, Albert Joe Ryans, was indicted by the Grand Jury of Russell County in 'Case Number CC-83-1 for theft of property in the second degree, a Class C Felony. He duly and legally entered a plea of guilty, and was sentenced on March 15, 1983 to 15 years’ imprisonment. In Case Number CC-83-2 he was charged with forgery in the second degree, a Class C Felony. He duly and legally entered a plea of guilty, and was sentenced to 15 years’ imprisonment. In Case Number CC-83-3 he was charged with escape in the third degree, a Class C Felony. He duly and legally entered a plea of guilty, and was sentenced to 15 years’ imprisonment, the sentences in Cases Numbered CC-83-2 and CC-83-3 to run concurrently with the sentence in Case Number CC-83-1. The appellant, having had 4 prior felony convictions, was sentenced under the Habitual Felony Offender Act of Alabama. He appeals to this Court.
The appellant was represented at all proceedings in the three cases in the trial court, and is represented in this Court by counsel appointed by the trial court. This appeal was submitted to this Court on briefs.
The appellant states in his brief that the issue presented to this Court is whether the *204Alabama Habitual Felony Offender Act and its mandatory provisions constitute cruel and unusual punishment pursuant to the Eighth Amendment, and violate the due process clause of the Fourteenth Amendment of the United States Constitution.
A diligent and thorough search of the record reveals that no objection, argument, or suggestion was made in the trial court that Section 13A-5-9, Habitual Felony Offender Act, or any section thereof, was unconstitutional. The failure to raise the unconstitutionality of Section 13A-5-9 of the 1975 Code of Alabama in the trial court prevents this Court from considering the matter. We hold the record does not present to this Court the question of the constitutionality of the Habitual Felony Offender Act. Owen v. State, Ala.Cr.App., 418 So.2d 214; Andersen v. State, Ala.Cr.App., 418 So.2d 967; Moore v. State, Ala.Cr.App., 415 So.2d 1210; Poe v. State, Ala.Cr.App., 389 So.2d 154; Hollis v. State, Ala.Cr.App., 380 So.2d 409; Smith v. State, Ala.Cr.App., 392 So.2d 1273.
We have examined the record, and do not find reversible error.
The judgment of the trial court is due to be, and is hereby affirmed.
The foregoing opinion was prepared by Honorable Joseph J. Mullins, a retired Circuit Judge, serving as a Judge of this Court; his opinion is hereby adopted as that of the Court.
AFFIRMED.
All the Judges concur.